 

      

Case: 1:21-cv-00417-JG Doc #: 1-1 Filed: 02/23/21

EXHIBIT
SUMMONS
COURT OF COMMON PLEAS A
LAKE COUNTY OHIO 4
~ MILO DRAIN
Plaintiff
VS. Case Number: 21C V000178

Judge JOHN P. O‘’DONNELL
ENERGY HARBOR NUCLEAR CORP

Defendant

To the following named DEFENDANT(S):

ENERGY HARBOR NUCLEAR CORP

CO CT CORPORATION SYSTEM

STATUTORY AGENT FOR SERVICE

4400 EASTON COMMONS WAY SUITE 125

COLUMBUS OH 43219

You have been named a Defendant in a complaint filed in the Lake County Court of Common

Pleas, Lake County Courthouse, Painesville, Ohio. A copy of the complaint is attached hereto. The
name and address of the plaintiff's attorney is:

DAVID N TRUMAN
4700 ROCKSIDE RD
SUITE 530
INDEPENDENCE OH 44131
You are,hereby summoned and required to do the following:

1, Within 28 days after service of this Summons upon you, serve a copy of an Answer to the
Complaint on the Plaintiff's Attorney or on the Plaintiff, if he/she has no attorney of rec-
ord;

2. Within 3 days after you serve the Plaintiff or the Plaintiff's Attorney, file an Answer with
your original signature with the Lake County Clerk of Court.

Calculations of time are exclusive of the day of service.
If you fail to appear and defend, judgment by default will be rendered against you for the relief
demanded in the complaint.

Faith Andrews

Clerk, Court of Common Pleas
Lake County, Ohio

25 N. Park Place

Painesville OH 44077

py Shawne Licht iy

Deputy Clerk
February 10, 2021

 

 
 

 

Case: 1:21-cv-00417-JG Doc #: 1-1 Filed: 02/23/21—2-ef 9-Pagelbh+————
SSS SSS SSS SS

FILED VIA EMAIL
DATE_2/9/2021__ TI ME_10:00 Am

FAITH ANDREWS, CLERK OF COURTS

IN THE COURT OF COMMON PLEAS
LAKE COUNTY, OHIO ~

MILO DRAIN © ¢ = 21CV000178

2535 Dorchester Drive JOHN P. O'DONNELL
Painesville, Ohio 44077 )

Plaintiff, : . |
COMPLAINT Se oe em ew!
vs,

ENERGY HARBOR NUCLEAR JURY DEMAND ENDORSED HEREON
CORP., ’

c/o CT Corporation System, Statutory
Agent for Service

4400 Easton Commons Way, Suite 125
Columbus, Ohio 43219

 

 

Defendant.

Plaintiff, Milo Drain (“Plaintiff’ or “Mr. Drain”), by and through the undersigned counsel,
and for his Complaint against Defendant, states as follows:

l. This is a civil action. for declaratory judgment, preliminary and permanent
injunctive relief, monetary damages, and attorney fees for disability discrimination and violations
of Plaintiff's rights under the Americans with Disabilities Act, 42 U.S.C. §12101, ef seg. (“ADA”),
and Ohio’s anti-discrimination law contained in Ohio Revised Code Chapter 4112, forlost income
and damages based upon Defendant’s suspension and termination of Mr, Drain’s employment
because of Defendant’s perception that Mr. Drain could not perform his duties due te an alleged
disability.

2, Venue is proper in this Court because Defendant employed Plaintiff and the acts

giving rise to Plaintiff's claims took place in North Perry, Lake County, Ohio.

 

 

 

 
 

 

Case: 1:21-cv-00417-JG Doc #: 1-1 Filed:-02/23/21-3-6f9-_Pagelb +++} —__________.

3 Plaintiff has complied with the conditions precedent for an action under the ADA.
Plaintiff has filed a timely charge of discrimination with the United States Equal Employment
Opportunity Commission and the Ohio Civil Rights Commission with respect to his disability
discrimination claim, Plaintiff received his Notice of Right to Sue and has filed this Complaint less
than 90 days after receipt.

PARTIES

4, Plaintiff Milo Drain is a U.S. Army veteran and a resident of Lake County.

5. Mr, Drain was an employee of Energy Harbor Nuclear Corp., and its predecessor
FirstEnergy Nuclear Operating Company, within the meaning of the ADA and Chapter 4112 of
the Ohio Revised Code.

6. Defendant Energy Harbor Nuclear Corp. (‘Defendant” or “EHNC”") is a
corporation registered in Delaware and registered to do business in Ohio as a foreign corporation.

7, EHNC was formerly known as, and/or is the successor to, FirstEnergy Nuclear
Operating Company (“FENOC”), having changed its name on or about February 27, 2020.

8, EHNC carries out substantially the same business activity as FENOC, specifically
operating the Perry Nuclear Power Plant where Defendant employed Mr. Drain.

9. Defendant was Mr. Drain’s employer within the meaning of the ADA and within
the meaning of Chapter 4112 of the Ohio Revised Code.

FACTS
10. Defendant hired Mr, Drain on or about September 4, 2018 as a nuclear security

officer.
Vv

 

 

 

 
 

 

Case: 1:21-cv-00417-JG Doc # 1-1 Filed:—02/23/21 4-6f9-_Pagelb-++-8—_—_______—

a

1). At the time he was hired, Mr. Drain informed Defendant that he was rated as 60
percent disabled by the Department of Veterans Affairs (“VA”) for purposes of Veterans Benefits
and that his rating was subject to review and adjustment.

12, In April 2019; Mr, Drain applied to have his disability benefits rating re-evaluated
by the VA,

13. In May or June 2019, unrelated to his VA re-evaluation, Mr. Drain submitted to a -
fitness-for-duty physical at Defendant’s request.

14.  Defendant’s physician performed the physical and certified Mr, Drain ‘as fit: for
duty, |

15. During the entire period of his employment, Mr. Drain fully performed all.of the
duties of his job without a need for any accommodation.

16. Mr. Drain never requested a reasonable accommodation from Defendant.

17. In August 2019, Mr. Drain learned that the VA had increased his disability rating,
for purposes solely related to his entitlement to Veterans Benefits, to 100 percent with a retroactive
effective date of April 15, 2019.

18. Mr. Drain notified Defendant of his rating change and Defendant requested more
information and sent him once again to see its doctor,

19, Defendant kept Mr. Drain on full duty and he continued worting without restriction
or accommodation through a major, once-every-three-years, Nuclear Regulatory Commission drill
that included two weeks of intensive preparations.

20. = Mr. Drain participated fully and without incident in both the preparations and. the

drill.

 

 

 

 
 

 

Case: 1:21-cv-00417-JG Doc #: 1-1 Filed: 02/23/21—-5-ef 9Pagelb-+#+-9——___________.

21. Sometime after the drill, Defendant told Mr. Drain that he could no longer work
because of his-VA rating and suspended him. :

22. Defendant called Mr. Drain into a brief meeting at the plant on October 15, 2019.
During the meeting, Mr. Drain told Defendant's doctor and a representative of human. resources
that nothing had changed except his VA benefits rating — he could still perform all the duties of .
his job without accommodation.

23. Defendant did not permit Mr. Drain to return to work.

24. On November 7, 2019, Defendant gave Mr. Drain a letter stating that he “no longer
[met] the minimum requirements” of the job and that it would terminate his employment on
November 21, 2019 unless Mr. Drain submitted “corrected medical documentation.”

25. _ Mr. Drain requested more time so that the parties could engage in an interactive
discussion. |

26. Defendant postponed Mr. Drain’s termination but did not permit him to return to
work and did not engage in an interactive discussion.

27. ‘In a letter dated March 3, 2020, Defendant terminated Mr. Drain’s employment,
Stating that it had “concluded its investigation and determined that you no longer meet the
minimum requirements” for the job.

COUNT I

VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

 

28. Mr. Drain incorporates by reference and re-alleges each of the foregoing statements
as if fully rewritten.
29.  Defendant’s acts, omissions, or failure to act deprived Plaintiff of rights guaranteed

to him by the ADA.

 

 

 

 
 

 

Case: 1:21-cv-00417-JG Doc #: 1-1 Filed:—02/23/24-6-ef-9-Pagelbh+1.0—__________.
SSS SSS SSS SSS

+

30. Plaintiff is a member of a protected class because Defendant regarded him as
disabled, treated him as through he were disabled, and/or because Plaintiff had a record of having
a physical impairment,

31. Plaintiff is qualified for the position of nuclear security officer and can perform the
essential functions of the job without any accommodation.

32. Defendant discriminated against Plaintiff in violation of the ADA by suspending
him and by terminating his employment based on its perception that he was disabled and could not
perform the essential functions of the job.

33. Defendant engaged in its discriminatory. conduct with malice or reckless
indifference for whether it was acting in violation of Plaintiff's rights protected by the ADA. ~

34. Asa direct and proximate result of Defendant's unlawful discrimination, Mr. Drain
suffered emotional distress and humiliation; lost salary, wages, and benefits; incurred attorneys’
fees and costs of litigation; and has been otherwise injured. Some or all of his damages will
continue to accrue indefinitely into the future.

COUNT.
VIOLATION OF OHIO REVISED CODE 8§ 4112.02 AND 4112.99

35. . Mr. Drain hereby incorporates by reference all preceding paragraphs as if fully
restated herein. |

36.  Defendant’s acts, omissions, or failures to act deprived Plaintiff of rights
guaranteed to him by Chapter 4112 of the Ohio Revised Code.

37, Plaintiff is qualified for the position of Nuclear Security Officer and can perform.

the essential functions of the job without any accommodation.

 

 

 

 
 

 

—

Case: 1:21-cv-00417-JG Doc #: 1-1 Filed: 02/23/2470 9—Pagelb +11.
SSS SSS ne

38. Defendant discriminated against Plaintiff in violation of ORC. § 4112.02 by
suspending him and by terminating Mr. Drain’s employment based on its perception that he was
disabled and could not perform the essential functions of the job, and/or based on Plaintiff having
a record of physical impairment.

39. Defendant engaged in its discriminatory conduct with actual malice or reckless
indifference for whether it was acting in violation of Plaintiff's rights protected by O.R.C, Chapter
4112. |

40.  Asadirect and proximate result of Defendant’s unlawful discrimination, Mr. Drain
suffered emotional distress and humiliation; lost salary, wages, and benefits; incurred attorneys’
fees and costs of litigation; and has been otherwise injured. Some or all of his damages will
continue to accrue indefinitely into the future.

41. Defendant is therefore liable to Plaintiff for disability discrimination in violation of
O.R.C. § 4112.02, and liable for remedies prescribed pursuant to O.R.C. § 41 12.99.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays this Honorable Court

A, Issue a declaratory judgment finding the acts and omissions of Defendant as set
forth herein violated Plaintiff's rights under the ADA and O.R.C, Chapter 4112 prohibiting

discrimination on the basis of disability and perception of disability;

B. Issue a preliminary and permanent injunction requiring Defendant to reinstate
Plaintiff with back pay;
C. Order Defendant to put Plaintiff in his rightful place, including reinstatement to his

prior position and restoration of any seniority lost due to Defendant’s violations;

 

 

 
 

 

 

Case: 1:21-cv-00417-JG Doc #: 1-1 Filed: 02/23/2148 ef-Pagetb-#4+2——____————

W

)

4

D, Make Plaintiff whole with appropriate back pay, front pay, benefits, compensatory
’ damages, and punitive damages, all in an amount to be proved in excess of $25,000

Es Grant. Plaintiff pre-judgment and post-judgment interest on the amounts awarded

as allowed by law; “ et
F, Award Plaintiff his costs and reasonable attorney fees; and,
G. Grant such other relief as is necessary to make Plaintiff whole.
Respectfully submitted, ,

/s/ David N. Truman
David N. Truman (0082347) :
david@ekrtlaw.com
Stuart G. Torch (0079667)
stuart@ekrtlaw.com .
ELFVIN, KLINGSHIRN, ROYER & TORCH, LLC
4700 Rockside Rd.
Suite 530 . ;
Independence, Ohio 44131
216.382.2500 (voice)

216.381.0250 (facsimile)

Counsel for Plaintiff

: JURY DEMAND

Plaintiff demands a trial by the maximum number of jurors permitted by Jaw on all issues

so triable. | |

/s/David N. Truman
DAVID N. TRUMAN (#0082347)

 

 

 

 
 

 

 

 

Case: 1:21-cv-00417-JG Doc #: 1-1 Filed: 02/23/21 9of9-PagelbD-4#13——_________
SESE TEE I

FAITH ANDREWS
CLERK OF COURTS
LAKE COUNTY COMMON PLEAS COURT

ATTENTION ALL PARTIES TO THE CASE

Whether you are represented by an Attorney or representing yourself
in this legal action, LAKE COUNTY LOCAL
_ COURT RULES require that all participants familiarize
themselves with, and follow the requirements-of each court.

Pre-trial Orders and Procedures are available on our website
Oo . at :

www.lakecountyohio.gov/coc
Select Forms and Downloads

Scroll to Pre-trial Orders/ Orders of Procedure - Y

Select the appropriate pre-trial order/procedure for YOUR
Respective case and Judge.

lf you are unable to access or unclear as to which pre-trial i
Order/procedure applies to you, contact the Office of the Clerk ‘
of Courts, New Case Department (440.350.2657) during © t

normal business hours and a copy will be immediately . "4
mailed to you.

FAITH ANDREWS, CLERK OF COURTS

 

 

 

 

 
